Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment

2.        An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with C. Frederick Koenig III (Reg. 29662) on 3/5/2022.
3.        The application has been amended as followings:

1.	(Currently Amended)	A coil device configured for installation on an installation object, the coil device comprising:
	a housing accommodating at least a coil portion; and
	a heat radiation member coming into thermal contact with the installation object,
wherein: 
the heat radiation member includes a main body portion interposed in at least a part of a space between the housing and the installation object and a heat radiating protrusion protruding from the main body portion toward the installation object,

; 
at least a part of the heat radiating protrusion is buried below ground; and
the pockets defined by the plurality of first wall portions and the plurality of second wall portions are filled with a filling material.

3.	(Currently Amended)	The coil device according to claim 1, wherein
	the installation object includes a ground surface and the ground below the ground surface



9.	(Currently Amended)	The coil device according to claim 4, wherein the eddy current reduction portion is at least one of:
a stacked body in which strip-shaped metal plates are stacked, 
a slit formed in the coil support portion, and 
a through hole formed in the coil support portion. 

11.	(Currently Amended)	The coil device according to claim 5, wherein the circuit board support portion is provided in a bottom portion of a space that is sandwiched between a plurality of 

13.	(Currently Amended) The coil device according to claim 8, wherein
	the abutment surface abuts against the facing surface in a vertical direction. 

15.	(Currently Amended) The coil device according to claim 7, wherein
depth depth 

16.	(Currently Amended) The coil device according to claim 12, wherein
	a protruding depth depth .

Allowable Subject Matter
4. 	Claims 1, 3-17 are allowed.
6. 	The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, Shinji (JP2015153929A) teaches a coil device (e.g., 4 and 6, Fig. 1) configured for installation on an installation object (e.g., 61, 60, Fig. 1), the coil device comprising: a housing (e.g., 4, Fig. 1) accommodating at least a coil portion (e.g., 3, Fig. 1); and
a heat radiation member (e.g., 62, 6, Fig. 1) coming into thermal contact with the installation
object (e.g., 62 in contact with 61 of 61, 60, Fig. 1), wherein the heat radiation member includes a main body portion (e.g., 6, Fig. 1) interposed in at
least a part of a space between the housing (e.g., 4, Fig. 1) and the installation object (e.g., 61,
60, Fig. 1) and a heat radiating protrusion (62, Fig. 1) protruding from the main body portion (e.g., 6, Fig. 1) toward the installation object (e.g., 61, 60, Fig. 1).
wherein the heat radiating protrusion includes a plurality of first wall portions ( bottom of any 62, Fig. 1) extending in a first direction along the main body portion ( see II direction, Fig. 1, as see  II direction is along the edge of 6 that between 6 and 60, Fig. 1) and a plurality of second wall portions ( e.g., vertical side of 62, Fig. 1) extending in a second direction to intersect the plurality 
HAMAZAKI (JP 6413108 B2) teaches the first wall portion and the plurality of second wall portions are flat (see Fig. 5, walls of 29 are flat).
	However, the prior art of record fails to teach or suggest at least a part of the heat radiating protrusion is buried below ground; and the pockets defined by the plurality of first wall portions and the plurality of second wall portions are filled with a filling material in combination with other limitation of the claim.
	Regard to claims 3–17, they depend on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toshiyuki (US20200194160A1) teaches about heat dissipation fin of the coils
Hwang (US 20160125997 A1) teaches an apparatus for dissipation heat from inductor with fins
Fan (CN 201897255 U) teaches about electric induction type warmer with a fin and cold water filling
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284. The examiner can normally be reached 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINPING SUN/Primary Examiner, Art Unit 2836